Case 9:19-cv-80627-RKA Document 5 Entered on FLSD Docket 07/24/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   JOUREY NEWELL, individually and on                 Case No. 9:19-cv-80627-RKA
   behalf of all others similarly situated,

                      Plaintiff,
                                                      CLASS ACTION
                          v.

  ETHOS DATA MANAGEMENT, INC., a
  Florida company,

                     Defendant.


                           NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i), Plaintiff Jourey Newell hereby dismisses this action against

Defendant Ethos Data Management, Inc. without prejudice with each party to bear its own attorneys’

fees and costs.

       Dated: July 24, 2019                   /s/ Avi Kaufman
                                              Avi R. Kaufman (FL Bar no. 84382)
                                              kaufman@kaufmanpa.com
                                              Rachel E. Kaufman (FL Bar no. 87406)
                                              rachel@kaufmanpa.com
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881

                                              Counsel for Plaintiff Jourey Newell
                                              and all others similarly situated
